Cite as 2015 Ark. App. 415

                     ARKANSAS COURT OF APPEALS
                                         DIVISION IV
                                         No. CR-14-866


                                                   Opinion Delivered   June 17, 2015

GERALD JERMAINE ALLEN                              APPEAL FROM THE CRITTENDEN
                    APPELLANT                      COUNTY CIRCUIT COURT
                                                   [NO. CR-13-467]
V.
                                                   HONORABLE RALPH WILSON,
                                                   JUDGE
STATE OF ARKANSAS
                                  APPELLEE
                                                   REBRIEFING ORDERED; MOTION
                                                   TO WITHDRAW DENIED



                             WAYMOND M. BROWN, Judge


       A Crittenden County jury found appellant Gerald Allen guilty of aggravated assault,

and he was sentenced as a habitual offender to nine years’ imprisonment.1 Allen’s counsel has

filed a motion to withdraw and a no-merit brief pursuant to Anders v. California2 and Rule 4-

3(k) of the Rules of the Arkansas Supreme Court and Court of Appeals. Our clerk provided

Allen with a copy of counsel’s brief and motion, and notified Allen of his right to file pro se

points for reversal. Allen has not submitted any points for reversal. We order rebriefing and

deny counsel’s motion to withdraw.




       1
       Appellant was also charged with arson, but that charge resulted in a mistrial due to
a hung jury.
       2
           386 U.S. 738 (1967).
                                   Cite as 2015 Ark. App. 415

       Arkansas Supreme Court Rule 4-23 sets forth the requirements for the contents of

appellate briefs. Rule 4-2(a)(5)(B) requires that “[n]o more than one page of transcript shall

be abstracted without giving a record page reference.” Appellant’s abstract violates this rule

in several instances, abstracting as many as five pages before giving a range of record pages.

       Our rules require that the statement of the case “must include supporting page

references to the abstract or addendum or both.”4 Here, appellant has failed to cite to the

abstract or addendum in the statement of the case.

       According to Arkansas Supreme Court Rule 4-2(a)(7), references in the argument

“shall be followed by a reference to the page number of the abstract or addendum at which

such material may be found.” Appellant makes arguments in his brief without providing a

reference to the page number at which the material may be found. Therefore, appellant needs

to correct this omission.

       Other deficiencies include: (1) appellant’s reference to a revocation proceeding in the

argument heading, when this was a jury trial, not a revocation; (2) appellant’s failure to note

the basis of the directed-verdict motions made during the proceeding; and (3) appellant’s

failure to address at least one adverse ruling.

       Due to these deficiencies, we order rebriefing and deny counsel’s motion to withdraw.

Counsel has fifteen days from the date of this opinion to submit a substituted abstract, brief,




       3
           (2014).
       4
           Ark. Sup. Ct. R. 4-2(a)(6).

                                                  -2-
                                   Cite as 2015 Ark. App. 415

and addendum that complies with our rules.5 We remind counsel that the examples we have

noted are not to be taken as an exhaustive list of deficiencies. Counsel should carefully review

the rules to ensure that no other deficiencies exist.

       Rebriefing ordered; motion to withdraw denied.

       GLADWIN, C.J., and VIRDEN, J., agree.

       S. Butler Bernard, Jr., for appellant.

       No response.




       5
           See Ark. Sup. Ct. R. 4-2(b)(3).

                                                -3-